—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 26, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant held the position of account executive for the employer, a news publication, for approximately five months. During that time, claimant was told by his manager on more than one occasion that he was not meeting his sales quota and that his performance on the job was not at the level expected of him. Claimant chose to resign after he decided that he was not suited for the position and learned that his former position as marketing research analyst was no longer available to him. Inasmuch as claimant chose to resign even though continuing work as an account executive was still available to him, we find that substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant voluntarily separated from his employment without good cause (see, Matter of Fonseca [New York State Elec. & Gas Corp. — Hudacs], 201 AD2d 818; Matter of Bradley [Hudacs], 190 AD2d 949).
Cardona, P. J., Mikoll, Crew III, Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.